internal_revenue_service number release date index number ------------------------- ------------- ------------------------------------- ------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-151394-09 date date legend parent sub business ---------------------------------------------------- ----------------------- ---------------------------------------------------- ----------------------- ---------------------------------------------------- ---------------------------------------------------- ---------------------------------------------------- ---------------------- state a ------------- a b ---- -- dear -------------- plr-151394-09 this letter responds to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the information provided in that letter and in later correspondence is summarized below facts parent is a state a holding_company and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the parent group consists of parent and sub a state a limited_liability_company that is treated as a corporation for federal_income_tax purposes parent has issued and outstanding one class of voting common_stock which is closely held sub which is engaged in business has one class of membership interests a percent of which is held by parent the remaining b percent is held by a key_employee of sub a membership interest in sub entitles its holder to vote and to receive dividend distributions based upon the holder’s ownership_interest in sub in addition upon liquidation assets are to be distributed to members in accordance with their membership interest proposed transaction parent proposes to merge into sub in a statutory merger under state a law the merger pursuant to the terms of a proposed joint agreement and plan of merger the following will occur parent and sub will become one entity which will be sub sub will survive the merger as a state a limited_liability_company parent’s separate existence will cease sub will possess all of its and parent’s rights privileges and franchises all of parent’s property and assets will be transferred to and vested in sub sub will be responsible for all of the obligations and liabilities of parent representations taxpayer has made the following representations in connection with the merger a the fair_market_value of the sub membership interests received by each parent shareholder will be approximately equal to the fair_market_value of the parent stock surrendered in the exchange plr-151394-09 b c d e f g h i j k there is no plan or intention by sub or any person related to sub as defined in sec_1_368-1 to acquire or redeem any membership interests issued in the transaction either directly or through any transaction agreement or other arrangement with any other person sub has no plan or intention to sell or otherwise dispose_of any of parent’s assets acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 of the code the liabilities of parent assumed by sub and the liabilities to which the transferred assets of parent are subject were incurred by parent in the ordinary course of its business following the merger sub will continue its historical business parent sub and the shareholders of parent will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between parent and sub that was issued acquired or will be settled at discount no two parties to the transaction are investment companies as defined in sec_368 and iv of the code parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code the fair_market_value of the assets of parent transferred to sub will equal or exceed the sum of the liabilities assumed by sub plus the amount of liabilities if any to which the transferred assets are subject and the fair_market_value of the assets of sub will exceed its liabilities immediately after the transaction at least percent of the proprietary interest in parent will be exchanged for sub membership interests and will be preserved within the meaning of sec_1_368-1 plr-151394-09 based solely on the information submitted we rule as follows rulings provided the merger qualifies as a statutory merger in accordance with state a law the merger will constitute a reorganization under sec_368 parent and sub will each be a_party_to_a_reorganization within the meaning of sec_368 parent will recognize no gain_or_loss on the transfer of its assets to sub in exchange for sub membership interests and the assumption by sub of any liabilities of parent sec_357 and sec_361 sub will recognize no gain_or_loss on the receipt of parent assets in exchange for its membership interests and the assumption of parent’s liabilities if any sec_1032 sub’s basis in the assets received from parent will equal the basis of such assets in the hands of parent immediately before the merger sec_362 sub’s holding_period in the assets received from parent will include the period during which such assets were held by parent sec_1223 parent will recognize no gain_or_loss on the distribution of the sub membership interests to its shareholders sec_361 sub will succeed to and take into account the items of parent as described in sec_381 as provided by sec_381 and sec_1_381_c_2_-1 sub will succeed to and take into account the earnings_and_profits or deficits in earnings_and_profits of parent as of the close of the date of the merger a parent shareholder will recognize no gain_or_loss on the receipt of sub membership interest in exchange for parent stock sec_354 a parent shareholder’s basis in the sub membership interest received will equal the basis of the parent stock surrendered in exchange therefor sec_358 plr-151394-09 a parent shareholder’s holding_period of the sub membership interest received will include the period during which the parent shareholder held the parent stock surrendered in exchange therefor provided that the parent stock was held as a capital_asset on the date of the merger sec_1223 parent will cease to exist as a result of the merger and because sub will not have any subsidiaries at that time the parent consolidated_group will terminate pursuant to sec_1_1502-75 sub will begin a separate taxable_year on the day after the merger which will be treated as a separate taxable_year for federal_income_tax purposes pursuant to sec_1_1502-75 and sec_1_1502-76 parent will be required to file a consolidated federal_income_tax return up to and including the day of the merger sec_1_1502-75 and sec_1_1502-76 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter sincerely __________________ lewis k brickates chief branch office of associate chief_counsel corporate
